Case 9:19-cv-80663-RLR Document 4 Entered on FLSD Docket 06/12/2019 Page 1 of 3



                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                 (WEST PALM BEACH)

                                   Case No.: 9:19-cv-80663-RLR

 YULIAM L. RODRIGUEZ,

      Plaintiff,
 v.
 EXECUTIVE NON-EMERGENCY
 TRANSPORTATION, Inc. and
 GEORGE A. RICARDO,

       Defendants.
 __________________________________/


   UNOPPOSED MOTION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO
                           COMPLAINT

         Defendants Executive Non-Emergency Transportation, Inc. and George A. Ricardo,

  respectfully move for a brief extension of time to and including July 3, 2019 to answer,

  move, or otherwise respond to Plaintiff’s Complaint, and state the following in support:

         1.      Plaintiff filed the Complaint on May 20, 2019 and served Defendants with

  the Summons and Complaint on May 29, 2019, accordingly, the response deadline is June

  19, 2019.

         2.      When an act may or must be done within a specified time, the Court may, for

  good cause, extend the time, with or without motion or notice, if the request is made before

  the original time or its extension expires. See Fed. R. Civ. P. 6(b).

         3.      This request is being made before the original deadline expires.

         4.      Defendants’ counsel is in the process of intaking and reviewing Defendants’ files

  relevant to the underlying litigation. In order to fully investigate and formulate an appropriate
Case 9:19-cv-80663-RLR Document 4 Entered on FLSD Docket 06/12/2019 Page 2 of 3



  response to the Complaint on behalf of the Defendants, Defendants are requesting this brief

  extension of time.

          5.        This extension is not being sought for the purposes of delay, nor will this brief

  extension prejudice any party to the litigation.

          6.        Defendants respectfully suggest that good cause has been shown for the

  requested enlargement.

          7.        The undersigned has discussed the subject matter of this motion with

  Plaintiff’s, counsel, and Plaintiff does not oppose the relief sought herein. A Proposed Order

  granting this Motion is attached hereto and will be e-mailed to the Court pursuant to Local

  Rule 7.1(a)(2).

          WHEREFORE, Defendants Executive Non-Emergency Transportation, Inc. and George

  A. Ricardo respectfully request an extension of time up to and including July 3, 2019, to

  answer, move, or otherwise respond to Plaintiff’s Complaint.

                              LOCAL RULE 7.1(a)(3) CERTIFICATE

        Counsel for Defendants has conferred with counsel for Plaintiff who has no objection to

 the relief requested.

                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                     2
                                                                                         www.jet.law
                                                                                 Employment Attorneys
Case 9:19-cv-80663-RLR Document 4 Entered on FLSD Docket 06/12/2019 Page 3 of 3



 DATED this 12th day of June, 2019.

                                               Respectfully submitted,
                                               JET DOT LAW, PLLC
                                               12249 Science Drive, Suite 155
                                               Orlando, Florida 32826
                                               By: s/Jesse I. Unruh
                                                      Jesse I. Unruh, Esq.
                                                      Florida Bar No. 93121
                                                      jesse@jet.law

                                               Attorney for Defendants | EXECUTIVE NON-
                                               EMERGENCY TRANSPORTATION, Inc. and
                                               GEORGE A. RICARDO.


                                 CERTIFICATE OF SERVICE

         I hereby Certify that on this 12th day of June, 2019, the foregoing was electronically filed
 with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice
 of electronic filing to: Elliot Ari Kozolchyk, Esq., Koz Law, P.A., 320 S.E. 9th Street, Fort
 Lauderdale, Florida 33316.




                                                  3
                                                                                      www.jet.law
                                                                              Employment Attorneys
